Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: line 4 recites “to form a single integral piece”, lines 9-10 also recite “the body, the resilient portion and the cap are a single integral piece”; thus, renders the claim indefinite for failing to clearly define the metes and bounds of the claimed invention.
Claim 6: since claim 2 recites “an extended state and a compressed state”, the recitation in claim 6 of “an extended state and a compressed state” renders the claim indefinite for failing to clearly define whether they are the same or different from claim 2.
Claim 18: line 3 recites “a pin”, line 5 recites “a plurality of biasing undulating formations”. Line 10 also recites “a pin” and “a resilient portion”. Therefore, it is not clear whether the pin and the resilient portion recites on line 10 is the same or different from the pin and the plurality of biasing undulating formations. For the purpose of this examination, the examiner is considering that the resilient portion is a part of the undulating formations. Clarification or correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0062837 to Kim et al (hereinafter Kim).
Kim discloses (Claim 14). An appliance W comprising: a cabinet 10 having an interior processing chamber; 17an operable panel D having a hinge housing and being rotationally operable relative to the cabinet 10 between open and closed positions; a hinge assembly (Figs. 5-8) extending between the operable panel D and the cabinet 10, the hinge assembly comprising: a hinge member disposed within the hinge housing and having a flange that engages the operable panel; a pin 351a that extends outward from the hinge housing to engage the cabinet; and a retainer that occupies the hinge housing to rotationally secure the hinge member therein, the retainer having a cap 390 that encloses the hinge housing and also includes a resilient portion 330a that biases the pin through the cap 390, wherein the retainer includes a body 340,360a that extends between the cap 390 and the resilient portion 330a, a slot defined within the retainer, the slot extending through the retainer within the resilient portion and the body; (Claim 15). The appliance of claim 14, wherein the resilient portion 330a is defined by a plurality of undulating biasing formations and includes a retaining feature that maintains engagement of the hinge member with the body (see below marked-up copy); (Claim 16). The appliance of claim 14, wherein the resilient portion 330a of the retainer is operable between an extended state and a compressed state, wherein the compressed state is defined by the pin of the hinge member being substantially disposed within the retainer; (Claim 17). The appliance of claim 14, wherein the cap 390 includes a fastener 399 that secures the retainer and the hinge member within the hinge housing; (Claim 18). An operable panel D for an appliance W, the operable panel D comprising: a hinge housing; a hinge disposed within the hinge housing and having a pin 351a that selectively extends outward from the hinge housing; 18a retainer having a cap 390 and a plurality of biasing undulating formations 330a, the retainer partially surrounding the hinge and the cap 390 enclosing the hinge housing, wherein; the plurality of biasing undulating formations 330a bias the hinge toward the cap 390, the cap 390 engaging a first side of the hinge and the plurality of biasing undulating formations 330a engaging an opposing second side of the hinge; the hinge includes the pin 351a that is biased through the cap 390 by a resilient portion 330a; the hinge includes a flange that partially secures the hinge within the hinge housing; and the retainer includes a body 340a,360a that extends between the cap 390 and the plurality of biasing undulating formations 330a, the body 360a engaging a third side of the hinge; (Claim 20). The operable panel of claim 18, wherein the plurality of biasing undulating formations 330a of the retainer is operable between an extended state and a compressed state, wherein the compressed state is defined by the pin of the hinge being substantially disposed within the retainer.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-13, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
October 7, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        


    PNG
    media_image1.png
    1037
    975
    media_image1.png
    Greyscale